      Case 4:20-cv-03709 Document 30 Filed on 11/02/20 in TXSD Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

STEVEN HOTZE, M.D., WENDELL                        )     Civil Action
CHAMPION, HON. STEVE TOTH, AND                     )     No. 4:20-cv-03709-ASH
SHARON HEMPHILL,                                   )
                                                   )
                       Plaintiffs,                 )
       v.                                          )
                                                   )
CHRIS HOLLINS, in his official capacity as         )
Harris County Clerk,                               )
                                                   )
                                                   )
                       Defendant.
                                                   )


                           MOTION FOR LEAVE TO FILE BRIEF

            ON BEHALF OF AMICI CURIAE ELECTION LAW PROFESSORS

        JOSEPH R. FISHKIN, STEPHEN I. VLADEK AND D. THEODORE RAVE

       Professors Joseph R. Fishkin, Stephen I. Vladek, and D. Theodore Rave (“Amici”)

respectfully move for leave to file the accompanying amicus curiae brief to assist the Court in

addressing the constitutional questions presented in this case. Under the emergency

circumstances of this case and exigent circumstances of preparing this brief over the weekend,

Amici have not obtained the position of the parties as to whether they consent to this motion.


                                 INTEREST OF AMICI CURIAE

       Amici are law professors specializing in the study of constitutional rights, election law,

and the relationship between federal and state authorities. As such, Amici have an academic and

professional interest in the development of the law concerning federal courts’ power to interpret

of state election law, which is the basis for this case. Furthermore, in light of their extensive

academic experiences in the legal regimes underlying this case, Amici submit that their expertise
      Case 4:20-cv-03709 Document 30 Filed on 11/02/20 in TXSD Page 2 of 3




would be useful to the Court: Amici can offer both their perspective and analytical context to the

important questions of law presented to this Court.

       Amici are Professor Joseph R. Fishkin, Marrs McLean Professor in Law, University of

Texas School of Law; Stephen I. Vladeck, Charles Alan Wright Chair in Federal Courts at the

University of Texas School of Law; and D. Theodore Rave, George A. Butler Research Professor

and Associate Professor of Law, University of Houston Law Center.
                                           ARGUMENT

       “The extent to which the court permits amicus briefing lies solely with the court’s

discretion.” Cazorla v. Koch Foods of Miss., LLC, No. 3:10-cv-135-DPJ-FKB, 2014 U.S. Dist.

LEXIS 71143, at *10 (S.D. Miss. May 23, 2014) (citing cases). This case presents a matter of

extraordinary importance: plaintiffs seek to invalidate more than 100,000 votes, a number so

large that there is a significant likelihood that they are asking the Court to decide which

candidate for President of the United States will receive Texas’s electoral votes, and to decide

the outcome of other races for federal and state offices. This Court has accepted a broad range of

amicus briefs in important matters. See State of Texas v. United States, S.D. Tex. Case No. 1:18-

cv-68 (Doc. 244 July 24, 2018).

       None of the traditional factors which ordinarily counsel against the involvement of an

amicus curiae are present here. Amici’s involvement will not prejudice any party. Amici do not

propose to raise new affirmative defenses or inject new facts. Amici possess an academic and

professional interest in the legal issues presented and seek to offer that perspective to the Court.




                                                -2-
     Case 4:20-cv-03709 Document 30 Filed on 11/02/20 in TXSD Page 3 of 3




                                        CONCLUSION

       For the foregoing reasons, Amici respectfully request that this Court grant the motion for

leave and entertain the amicus curiae brief included with this motion and grant the proposed

order submitted herewith.

       Dated: November 2, 2020


                                                    Respectfully submitted,



                                                    /s/ Sarah M. Cummings
                                                    Daniella D. Landers
                                                    Sarah M. Cummings
                                                    REED SMITH LLP
                                                    811 Main Street
                                                    Suite 1700
                                                    Houston, TX 77002-6110
                                                    dlanders@reedsmith.com
                                                    scummings@reedsmith.com

                                                    Counsel for Amici Curiae




                                              -3-
